COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00241-CV


BLAKENERGY, LTD., A TEXAS                                              APPELLANT
LIMITED PARTNERSHIP

                                         V.

ONCOR ELECTRIC DELIVERY                                                 APPELLEE
COMPANY, LLC


                                      ----------

            FROM THE 97TH DISTRICT COURT OF CLAY COUNTY
                   TRIAL COURT NO. 2012-0033C-CV

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Blakenergy, Ltd., a Texas Limited Partnership, has filed a petition for

permissive appeal asking this court to review interlocutory orders of the trial court

regarding Blakenergy’s expert witness Steve D. Goolsby and the related denials

of Blakenergy’s motion for continuance and motion to reconsider.           We have

      1
       See Tex. R. App. P. 47.4.
considered the petition, response, and reply. Given the requirement that we

construe section 51.014 strictly, 2 we decline to entertain this appeal, and we

hereby dismiss it. 3

                                                 PER CURIAM

PANEL: DAUPHINOT, GARDNER, and GABRIEL, JJ.

DELIVERED: September 25, 2014




      2
       See Rogers v. Orr, 408 S.W.3d 640, 642 (Tex. App.—Fort Worth 2013,
pet. denied) (“We strictly construe a statute authorizing an interlocutory appeal
because it is an exception to the general rule that only final judgments are
appealable.”).
      3
       See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d)–(f) (West Supp.
2014); Tex. R. App. P. 43.2(f).


                                       2